Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant has submitted Remarks filed July 25th, 2022, amending claims 1, 6, 10, and 11; canceling claims 4 and 5; presenting claims 2, 3, 7, 8, 9 in original form; and presenting new claim 12.
	Regarding the claim objections, Applicant has amended claims 1, 10, and 11, rendering the claim objections moot. 
Regarding the 35 U.S.C. §112 rejections, Applicant has amended the claim language, rendering the rejection moot.
	Regarding the 35 U.S.C. §103 rejections, Applicant presents arguments relating to the application of the prior art of Dabrowski (Foreign Patent DE 19742730 A1) in reference to the amended claim.
	It is noted that Applicant’s third argument to the prior art of Dabrowksi in reference to the amended claim is persuasive in view of the amended claim language. However, there is a new grounds of rejection which is presented below.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 3 and 6 to 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other" in line 23.  There is insufficient antecedent basis for this limitation in the claim. In other words, it is unclear which element has a pin fastened to it and which element has the guide slot arranged in it because it is unclear if “the other” of the closing flap or the support means “the other of the one of the closing flap or the support” or “the other of the closing flap” (another closing flap entirely) or “the other of the support” (another support entirely).  For examination purposes, examiner interprets claim language to mean “if the pin is fastened to the closing flap, the support has the guide slot; or if the pin is fastened to the support, the closing flap has the guide slot”.
Dependent claim 2 to 3 and 6 to 12 is/are subsequently rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Patent No. US 5735137 A).
Kim teaches a ventilating device (abstract) (…omitted claim language…), comprising: 
a frame (1, body) defining an opening (5, suction inlet); and 
a closing device (40, suction inlet opening or closing apparatus) comprising a closing flap (50, suction grille vanes) extending in a direction in the opening (5, suction inlet, Figure 3), the closing device (40, suction inlet opening or closing apparatus) being movable between an open condition and a closed condition such that a passage surface for the air through the ventilating device is smaller than the passage surface for the air when the closing device is in the open condition (column 2 line 56 to column 3 line 9; claim 1 of prior art: …a plurality of vertically adjacent vanes arranged across the air inlet and being rotatable about respective horizontal axes between open and closed positions…), 
the closing flap (50, suction grille vanes) being movable between an open position when the closing device is in the open condition and a closed position when the closing device is in the closed condition, (column 2 line 56 to column 3 line 9; claim 1 of prior art: …a plurality of vertically adjacent vanes arranged across the air inlet and being rotatable about respective horizontal axes between open and closed positions…)
the closing flap (50, suction grille vanes) having two ends (Figure 4, tips of 52 on either end of vane), each of the ends (Figure 4, tips of 52 on either end of vane) being pivotably mounted body defines suction inlet 5) along a pivot axis (Figure 4, axis of projection 52) substantially parallel to said direction suction grille vanes) between the open position and the closed position, (column 2 line 56 to column 3 line 19; Figure 3 and 4) 
wherein the closing device (40, suction inlet opening or closing apparatus) further comprises a guide system (supporting plates 60, 61 and projections 52, 53) for guiding the closing flap (50, suction grille vanes), 
wherein the guide system (supporting plates 60, 61 and projections 52, 53) is arranged between the two ends (Figure 4, tips of 52 on either end of vane) of the closing flap (50, suction grille vanes), and 
wherein the guide system (supporting plates 60, 61 and projections 52, 53) comprises: 
a support (supporting plates 60, 61), each end of the support (supporting plates 60, 61; Figure 4) being fastened to the frame so that the support (supporting plates 60, 61) is stationary relative to the frame (1, body; Figures 3 and 4; column 2 lines 64 to 65: …first and second supporting plates 60, 61 are air attached on both sides of the suction inlets 5…; it is examiner’s position that the tops and bottoms of each supporting plate are attached to the frame), 
a guide slot (63, elongated second holes) having a curved shape (column 3 lines 20 to 32), and 
a pin (projection, 53) sliding in the guide slot during movement of the closing flap (50, suction grille vanes) from the open position to the closed position and from the closed position to the open position (column 2 line 56 to column 3 line 9; claim 1 of prior art: …a plurality of vertically adjacent vanes arranged across the air inlet and being rotatable about respective horizontal axes between open and closed positions…), 
the pin (projection, 53) being fastened to one of the closing flap (50, suction grille vanes) or the support (supporting plates 60, 61), and 
the guide slot (63, elongated second holes) being arranged in the other of the closing flap (50, suction grille vanes) or the support (supporting plates 60, 61).


    PNG
    media_image1.png
    476
    577
    media_image1.png
    Greyscale
	With regards to the limitation “for ventilating a vehicle,” in the preamble, examiner takes the position that this is a limitation of intended use. As per MPEP 2111.02, Section II (preamble statements reciting purpose or intended use), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 
	Thus, examiner takes the position that the scope of the claim 1 language is met by the scope of the claim 1 language as applied to the structure of Kim.
Regarding claim 2, as applied to claim 1, Kim further teaches wherein the closing flap (50, suction grille vanes) has a curved shape (51, flange; Figures 4 and 5 depict a flange that is rounded).



    PNG
    media_image2.png
    614
    353
    media_image2.png
    Greyscale
Regarding claim 8, as applied to claim 1, Kim further teaches wherein the pin (projection, 53) extends along a direction parallel to the pivot axis (Figure 4, axis of 52 to 52).  
Regarding claim 9, as applied to claim 1, Kim further teaches wherein ends of the guide slot (63, elongated second holes) define an opening stop (Figure 5 depicts the extent of the curved slot in the open position; column 3 lines 50 to 56) and a closing stop (Figure 5 depicts the extent of the curved slot in the closed position; column 4 lines 10 to 19) of the closing flap (50, suction grille vanes), the pin (projection, 53) being arranged against the opening stop (Figure 5 depicts the extent of the curved slot in the closed position; column 4 lines 10 to 19) when the closing flap (50, suction grille vanes) is in the open position and the pin (projection, 53) being arranged against the closing stop (Figure 5 depicts the extent of the curved slot in the closed position; column 4 lines 10 to 19) when the closing flap (50, suction grille vanes) is in the closed position (Figure 5 depicts the pin located at either end of the curved guide slot depending on the open or closed position; column 3 lines 50 to 56; column 4 lines 10 to 19).  
Regarding claim 10, as applied to claim 1, Kim further teaches wherein the closing flap (50, suction grille vanes) is one of closing flaps (50, suction grille vanes) of the closing device, and wherein the guide slot (63, elongated second holes) is one of a plurality of guide slots (63, elongated second holes and 62, first holes) of the guide system (supporting plates 60, 61 and projections 52, 53) and at least two guide slots (63, elongated second holes and 62, first holes) of the plurality of guide slots (63, elongated second holes and 62, first holes)
Regarding claim 12, as applied to claim 1, Kim further teaches wherein the pin (projection, 53) slides in the guide slot (63, elongated second holes) when the closing flap (50, suction grille vanes) pivots from the open position to the closed position and from the closed position to the open position (Figure 5 depicts the pin located at either end of the curved guide slot depending on the open or closed position; column 3 lines 50 to 56; column 4 lines 10 to 19).
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being inherently anticipated by Kim (US Patent No. US 5735137 A) citing the reference Jaldelid (Foreign Patent EP 3552887 A1) as evidence.
Examiner note: citations are in reference to the copy of the foreign patent Jaldelid (Foreign Patent EP 3552887 A1) provided with the Office Action.
Regarding claim 6, as applied to claim 1 supporting plates 60, 61) has a weak area1 such that said area is fusible (areas between elongated second holes 63 and first holes 62) in case of impact with an element outside the vehicle.
As evidence, Jaldelid teaches wherein the support (305, rib) has a weak area such that said area is fusible in case of impact with an element outside the vehicle (paragraph 0043: …the pattern of ribs may be designed to provided desirable physical properties such that a desirable behavior is obtained in the event of a crash collapsing the air guide 400.) to reduce risk of damages on the vehicle comprising the air guide or on foreign objects, or injuries on pedestrians, in particular at low speed in the case of a frontal collision (paragraph 0012).
 Based on what Jaldelid discloses, a person of ordinary skill in the art would recognize that since Kim has a weak area that is fusible, it would be inherent that the weak area could be fused in case of impact with an element outside the vehicle if used for a vehicle, thereby inherently teaching:
wherein the support has a weak area such that said area is fusible in case of impact with an element outside the vehicle.

Allowable Subject Matter
Claims 3, 7, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and addressing the 112(b) item.
The following is an examiner’s statement of reasons for allowance: 
In view of the Applicant’s amendments and supporting arguments, examiner is unable to find prior art or reasonable motivation to combine prior art that would read on the claim language. The previous prior art of record applied generally applies but now may not read on the amended claim language. The new prior art of record reads on many limitations but in the claims objected to, examiner does not find it obvious to modify Kim in view of other prior art to read on the specific limitations of each claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frayer (US Patent No. 10029558) teaches a grille shutter assembly.
Shaw (US Publication No. 20170106741) teaches an active grille shutter.
Frayer (US Publication No. 20140273806 A1) teaches a grille shutter assembly.
Browne (Foreign Patent WO 2007130847 A2) teaches a reversibly opening and closing a grille using active materials.
Dabrowski (Foreign Patent DE 19742730 A1) teaches a device for regulating airstreams esp. in heat exchangers in cars comprises a number of flaps which are hinged to support with parallel axis which have control rod system connected to flaps via joint.
Jaldelid (Foreign Patent EP 3552887 A1) teaches an air guide for a vehicle front structure.
Schoening (US Publication No. 20170326970) teaches optimized air control system for vehicles.
Hegedusch (US Publication No. 10479167 B2) teaches a device for regulating cooling air on a motor vehicle.
Fenchak (US Patent No. 8505660-B2) teaches a shutter system for vehicle grille.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 To be consistent, examiner notes that the “weak area” is in reference to the support and the “area of maximum deflection” refers to the closing flap.